Citation Nr: 0727989	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-12 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to service connection for an eye condition.

Entitlement to service connection for a left wrist condition.

Entitlement to service connection for a skin rash.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1963 to 
September 1974.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
New Orleans, Louisiana, that denied the benefits sought on 
appeal.  

The Board notes that the medical evidence raises the issue of 
service connection for post-traumatic stress disorder (PTSD).  
A February 2005 VAMC examiner recommended that the veteran's 
service officer file a claim for PTSD, and PTSD symptoms were 
also noted in an April 2006 VAMC treatment note.  This issue 
is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, a remand is required in order to afford the 
veteran VA examinations for his claims. In the case of a 
disability compensation claim, VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005). Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.

As for the veteran's claim regarding his eye condition, the 
veteran has received a number of diagnoses.  A March 2002 VA 
examination diagnosed him with bilateral cataracts, blindness 
oculus dexter, chronic uveitis, glaucoma, bullous 
keratopathy, and status post multiple cataract excisions and 
a vitrectomy.  The veteran has contended that his eye 
conditions are related to his service-connected diabetes.  In 
this regard, the medical record contains insufficient 
evidence.  In an eye VA examination of March 2002, the 
examiner noted the veteran had diabetes with no retinopathy 
in the left eye, but was unable to assess the right eye, 
noting the veteran needed a "B-scan ultrasound of right eye 
or a corneal transplantation."  However, accompanying the 
March 2002 report are notes from the opthalmology clinic 
conducting the examination which list diabetic retinopathy as 
the veteran's present and past eye history.  The notes appear 
to contain the same finding regarding the veteran's left eye, 
but are similarly unclear regarding the right.  Moreover, it 
appears the veteran underwent a corneal transplantation of 
the right eye in 2004.  A VA examination is necessary to 
determine whether there is any connection between the 
veteran's eye diagnoses and his diabetes.

As for his left wrist claim, again, the medical evidence 
appears to provide some link between the condition and the 
veteran's service-connected diabetes.  The March 2002 general 
medical examination diagnosed the veteran with status post 
left wrist arthrodesis (fusion) and fracture.  The medical 
evidence is replete with the veteran's complaints of left 
wrist pain.  In November 2003 the veteran sought treatment 
for his left wrist and the examiner noted the symptoms 
"could possibly be related to any number of things, 
including diabetic neuropathy."  In November 2004 the 
veteran again sought treatment for his wrist and the VAMC 
treatment provider found he had "early signs" of diabetic 
neuropathy.  As such, a VA examination is necessary to 
ascertain any link between the veterans's left wrist 
condition and his service-connected diabetes.

With regard to the veteran's claim regarding his skin rash, 
there is some evidence of a skin rash in service.  In May 
1970 the veteran was diagnosed with puritic vesicles covering 
both of his hands.  The March 2002 VA examiner found the 
veteran has red diaphoretic macules on his forehead, face, 
and chest wall consistent with seborrheic dermatitis.  The 
veteran was also noted to have a rash in all the 
intertriginous areas under the breasts, groin, and anal 
cleft, and had macules throughout.  The rash was again 
documented in August 2004 as verrucous, sessile papules on 
his forearms, with red patches on his ankles.  A VA 
examination is necessary to determine whether there is any 
link between the veteran's current skin rash and the rash 
noted in his service medical record.  

Moreover, the law provides that if a veteran was exposed to 
an herbicide agent during service, service connection is 
established for a list of particular diseases enumerated in 
38 C.F.R. § 3.309(e).  Chloracne or any other acneform 
disease consistent with chloracne is included in this list.  
As a VA examination is already warranted and the veteran's 
herbicide exposure has already been conceded by the August 
2001 rating decision, it should be clarified whether his rash 
can be classified as chloracne or any other acneform disease 
consistent with chloracne, pursuant to 38 C.F.R. 
§ 3.307(a)(6) and 3.309(e). 

Finally, during the pendency of this appeal the Court issued 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which requires 
that notice be provided concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Complaint notice is required in this regard.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Afford the veteran a VA examination 
to ascertain the nature and etiology of 
each of the  following conditions:
        a. Eye conditions
	b. Left wrist condition
	c. Skin rash

As for the eye conditions and left wrist 
condition, the examiner is requested to 
review all pertinent records associated 
with the claims file, particularly 
service medical records, and offer 
comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that these conditions were in any way 
caused or aggravated by his service-
connected diabetes.

As for the skin rash, the examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly the May 1970 service medical 
record, and offer comments and an opinion 
addressing whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the rash had 
its onset during service or is in any 
other way causally related to his active 
service.  Moreover, the examiner should 
state whether the veteran's skin rash can 
be classified as chloracne or any other 
acneform disease consistent with 
chloracne.

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  All 
opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner.  

The veteran is hereby notified that it is his responsibility 
to report for the examination scheduled in connection with 
this REMAND and to cooperate in the development of his case. 
The consequences of failure to report for a VA examination 
without good cause may include denial of his claim. 38 C.F.R. 
§§ 3.158, 3.655 (2006).

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




